   Case: 1:19-cv-00683 Document #: 32-1 Filed: 10/06/20 Page 1 of 5 PageID #:169




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS


 IAN MACLEOD,

                   Plaintiff,

                   v.                                 Case No. 1:19-CV-00683

 MIDAMERICAN ENERGY SERVICES,                         Hon. Judge Charles R. Norgle
 LLC,

                   Defendant.

      PLAINTIFF’S DISCLOSURE PURSUANT TO FEDERAL RULE OF CIVIL
                           PROCEDURE 26(a)

        Plaintiff, IAN MACLEOD, by and through his attorneys, LANGONE,

 JOHNSON & CASSIDY, LLC., for his initial disclosures pursuant to Federal Rule of

 Civil Procedure 26(a) of the Federal Rules of Civil Procedure, states as follows:

 Initial Disclosures - FRCP 26(a)(l)

 26(a)(l)(A)(i) The name and, if known, the address and telephone number of each
 individual likely to have discoverable information-along with the subjects of that
 information-that the disclosing party may use to support its claims or defenses,
 unless the use would be solely for impeachment.

        Ian Macleod
        c/o Langone, Johnson & Cassidy
        LLC
        17 N. Wabash Avenue
        Suite 500
        Chicago, IL 60602

As the plaintiff in this matter, Ian Macleod, is expected to testify about the allegations in

the complaint, the damages that they allegedly incurred as a result of the incident

described in the complaint, his alleged interactions with any witnesses prior to, on the

date of the incident or the dates subsequent to the incident described in the complaint,

Defendant’s actions and negligence on the dates prior to and the date of the incident in



                                                                                 EXHIBIT A
   Case: 1:19-cv-00683 Document #: 32-1 Filed: 10/06/20 Page 2 of 5 PageID #:170




question, and any other information obtained during the course of discovery in this matter.

       Following is a list of individuals who may have discoverable information relevant to

disputed facts alleged with particularity in the pleadings.



 Witnesses:                                      Subject of Information (as provide by
                                                 Plaintiff):
 Ian Macleod – Account Executive                 Plaintiff will testify to all that is alleged in the
                                                 complaint. Plaintiff can testify to the promises
                                                 and representations made to him by
                                                 Defendant and Mr. White. Plaintiff can testify
                                                 to the discrimination he was subjected to and
                                                 the subsequent damages.
 Rochelle Gobetz- Account Executive              Ms. Gobetz can attest to Plaintiff’s
                                                 punctuality, work ethic and over all
                                                 professionalism.
 David White- Regional Manager                   Mr. White has knowledge of the hiring,
                                                 employment, management, and termination
                                                 of plaintiff while he was under his supervision.
 Burt Shore- HR Manager                          All relevant HR records in relation to the
                                                 hiring, employment and performance and
                                                 termination of employees for Defendant at
                                                 this location.
 Andrew Spencer- Account Executive               Mr. Spencer held the same position as
                                                 plaintiff and was treated more preferably, was
                                                 present for several meetings and interactions
                                                 within the office and worked under David
                                                 White.
 Kevin Fukamoto- Account Executive               Mr. Fukamoto held the same position as
                                                 plaintiff and was treated more preferably, was
                                                 present for several meetings and interactions
                                                 within the office and worked under David
                                                 White.
 Randy Marzen- Regional Director (David          Mr. Marzen has knowledge of the hiring,
 White’s boss)                                   employment, management, and termination
                                                 of plaintiff.
 Scott Ebling- Project Manager                   Worked in the same office as Plaintiff and is
                                                 aware of the culture and practices within the
                                                 office. Reported to David White.




                                                                                       EXHIBIT A
  Case: 1:19-cv-00683 Document #: 32-1 Filed: 10/06/20 Page 3 of 5 PageID #:171




        Investigation continues. This Plaintiff reserves the right to supplement these disclosures

based upon information derived from other discovery, and expressly incorporate herein by

reference all additional witnesses disclosed in the Defendants' Rule 26 Disclosures. Plaintiff

further discloses as possible witnesses all of the individuals listed in any report or document

produced by either party in this matter.

26(a)(l)(A)(ii) A copy or a description by category and location of all documents,
electronically stored information, and tangible things that the disclosing party
has in its possession, custody, or control and may use to support its claims or
defenses, unless the use would be solely for impeachment.

      Plaintiff is in possession of emails and phone records relevant to allegations per the

complaint documenting his correspondences with the Defendant.

      Plaintiff is in possession of ESI documents (emails and phone records) which will be

produced in accordance with discovery production requests from Defendant.

      Investigation continues. Plaintiffs’ reserve the right to amend and supplement each of

these initial disclosures as additional facts become known through investigation, discovery or

otherwise.

26(a)(l)(A)(iii) A computation of each category of damages claimed by the
disclosing party who must also make available for inspection and copying as
under Rule 34 the documents or other evidentiary material, unless privileged or
protected from disclosure, on which each computation is based, including
material bearing on the nature and extent of injuries suffered.

      Plaintiff was promised a contractual salary for his first year with defendant at $70,000.00

with quarterly commissions of $3,000.00 per quarter. Plaintiff would have made approximately

$86,000.00. Plaintiff was out of work for 10 months following his termination. Plaintiff’s lost

wages for those 10 months are approximately $67,333.33. Plaintiff is currently earning

$30,000.00 less at his current job. Plaintiff has lost bonuses, fringe benefits, and benefits. Plaintiff

will be seeking these damages as well as attorney’s fees in an amount to determine at trial.




                                                                                          EXHIBIT A
  Case: 1:19-cv-00683 Document #: 32-1 Filed: 10/06/20 Page 4 of 5 PageID #:172




       Investigation continues. Plaintiffs’ reserve the right to amend and supplement each of

these initial disclosures as additional facts become known through investigation, discovery or

otherwise.



                                                                 Respectfully Submitted,

                                                                 /s/Christopher V. Langone
                                                                 One of Plaintiff’s Attorney’s
Christopher V. Langone
LANGONE, JOHNSON & CASSIDY LLC
17 N Wabash Ave. Suite. 500
Chicago, IL 60025
(312) 761-3330
Chris@ljclegal.com




                                                                                  EXHIBIT A
  Case: 1:19-cv-00683 Document #: 32-1 Filed: 10/06/20 Page 5 of 5 PageID #:173




                            CERTIFICATE OF SERVICE

I, Christopher V. Langone, certify that I caused PLAINTIFF’S DISCLOSURE PURSUANT
TO FEDERAL RULE OF CIVIL PROCEDURE 26(a) to be served upon Counsel for
Defendant, Ben Nellans, via e-mail to bnellans@smsm.com and Joseph L Kish
at jkish@smsm.com on July 16th, 2019 before 5pm.



                                                         Respectfully Submitted,
                                                         /s/ Christopher V. Langone

Langone, Johnson & Cassidy, LLC
17 N. Wabash, Ste. 500
Chicago, IL 60601
Tel: (312) 761-3330
Fax: (312) 277-7301
Chris@ljclegal.com




                                                                       EXHIBIT A
